 


 HR 5944 ENR: To amend title 49, United States Code, with respect to certain grant assurances, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5944 
 
AN ACT 
To amend title 49, United States Code, with respect to certain grant assurances, and for other purposes. 
 
 
1.Grant assurancesSection 47107 of title 49, United States Code, is amended by adding at the end the following:  (t)Renewal of certain leases (1)In generalNotwithstanding subsection (a)(13), an airport owner or operator who renews a covered lease shall not be treated as violating a written assurance requirement under this section as a result of such renewal.  
(2)Covered lease definedIn this subsection, the term covered lease means a lease— (A)originally entered into before the date of enactment of this subsection;  
(B)under which a nominal lease rate is provided;  (C)under which the lessee is a Federal or State government entity; and  
(D)that supports the operation of military aircraft by the Air Force or Air National Guard— (i)at the airport; or  
(ii)remotely from the airport..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 